In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1129V
                                        UNPUBLISHED


    KATHY BRIMNER,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: December 18, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Gary A. Butler, Massa Butler Giglione, Pittsburgh, PA, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On August 5, 2019, Kathy Brimner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that Shoulder Injury Related to Vaccine Administration
(“SIRVA”) as a result of her May 13, 2018 Tetanus Diphtheria acellular Pertussis (“Tdap”)
vaccination. Petition at 1-6,7. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On December 15, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent indicates that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
      DICP has reviewed the petition and medical records filed in the case, and
      concluded that compensation is appropriate. DICP has concluded that
      petitioner’s alleged injury is consistent with SIRVA of the left arm and that
      it meets the requirements of a Table injury claim for SIRVA stemming from
      the Tdap vaccination on May 13, 2018.

Id. at 3. Respondent further indicates that “DICP did not identify any other causes for
petitioner’s left arm injury, and records show that she suffered the sequela of this injury
for more than six months. Based on the medical records outlined above, petitioner has
met the statutory requirements for entitlement to compensation.” Id. (citing 42 U.S.C. §
300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2